{¶ 17} While I agree with the majority's conclusion that appellant's appeal be dismissed, I do so for different reasons and therefore concur separately.
 {¶ 18} My concern with the majority opinion lies in the seeming lack of remedy available to appellant if, on appellant's request, the trial court had denied a stay of its order to pay the imposed monetary sanction on or before June 26, 2007, or suffer a $200 per day fine. If the trial court's order is not final and appealable, as the majority concludes, this court arguably would lack the jurisdiction to stay the trial court's initial sanction pending determination of attorney fees.
 {¶ 19} Despite my concern, the issue need not be resolved in this action, because appellant did not seek a stay in the trial court before it paid the monetary sanction the trial court imposed. Instead, appellant paid the specified amount by the noted day, thereby avoiding the $200 per day fine. As a result, if the imposition of the monetary sanction made that aspect of the contempt proceedings final and appealable, the issues appellant raised on appeal are moot due to appellant's paying the sanction. If the matter cannot be bifurcated, then we lack a final and appealable order. In either case, the appeal properly is dismissed. Accordingly, I concur in the majority's determination that the appeal be dismissed. *Page 1